Exhibit 10.1

 

SUBLEASE (this “Sublease”), dated as of May 2, 2005, by and between MONSTER
WORLDWIDE, INC. f/k/a TMP WORLDWIDE INC., having an office at 622 Third Avenue,
39th Floor, New York, New York 10017 (“Sublandlord”), and GECKO INC., a New
Jersey corporation, having an address at 7800 West Brown Deer Road, Milwaukee,
Wisconsin 53223 (“Subtenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Lease Agreement (“Original Lease”) by and between
IRET-Brown Deer, LLC, successor to 78th and Brown Deer Operating Associates,
Limited Partnership, its successors and/ or assigns, a (collectively,
“Landlord”), as landlord, and Sublandlord, as tenant, dated March 18, 2002 (the
Original Lease, as the same has been or may hereafter be amended from time to
time, the “Master Lease”), Landlord did demise and let unto Sublandlord, and
Sublandlord did hire and take from Landlord, certain premises on the first
floor, as more particularly identified in the Master Lease (collectively, the
“Leased Premises”), in a building known as and by the street address of 7800
West Brown Deer Road, Milwaukee, Wisconsin 53223 (the “Building”); and

 

WHEREAS, Subtenant acknowledges and represents that it has received and reviewed
the Master Lease, a current copy of which is attached hereto as Exhibit A and
that it is familiar with all the terms and conditions thereof; and

 

WHEREAS, Sublandlord wishes to sublet to Subtenant, and Subtenant desires to
hire and rent from Sublandlord a portion of the Leased Premises more
particularly shown on Exhibit B attached hereto (the “Premises”), and Subtenant
is desirous of hiring and taking the Premises from Sublandlord, upon the terms,
covenants and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:

 


1.                                       TERM.  SUBLANDLORD HEREBY SUBLEASES TO
SUBTENANT, AND SUBTENANT HEREBY HIRES FROM SUBLANDLORD, THE PREMISES FOR THE
PURPOSES PERMITTED IN SECTION 8 OF THE MASTER LEASE FOR A TERM COMMENCING ON THE
LATER OF (I) THE DATE THE PARTIES HERETO EXECUTE AND DELIVER THIS SUBLEASE,
(II) THE DATE THE LANDLORD CONSENTS TO THIS SUBLEASE IN WRITING AS SET FORTH IN
PARAGRAPH 16 OF THIS SUBLEASE, AND (III) MAY 2, 2005  (SUCH LATER DATE BEING THE
“COMMENCEMENT DATE”), AND ENDING, UNLESS SOONER TERMINATED PURSUANT TO ANY OF
THE PROVISIONS OF THE MASTER LEASE, THIS SUBLEASE OR PURSUANT TO APPLICABLE LAW,
ON OCTOBER 31, 2005 AT 5:00 P.M. E.S.T. (“EXPIRATION DATE”), UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS SUBLEASE.  IF FOR ANY REASON THE TERM OF THE MASTER
LEASE IS TERMINATED PRIOR TO THE EXPIRATION DATE, THIS SUBLEASE SHALL THEREUPON
BE TERMINATED AUTOMATICALLY, AND SUBLANDLORD SHALL NOT BE LIABLE TO SUBTENANT BY
REASON THEREOF UNLESS SAID TERMINATION SHALL HAVE BEEN EFFECTED SOLELY BECAUSE
OF, OR SHALL HAVE RESULTED SOLELY FROM, THE BREACH OR DEFAULT OF SUBLANDLORD
UNDER THE MASTER LEASE WITH RESPECT TO AN OBLIGATION NOT ASSUMED BY SUBTENANT
UNDER THIS SUBLEASE.  IN SUCH EVENT, THE RENT (HEREINAFTER DEFINED) FOR THE
MONTH IN WHICH SUCH TERMINATION OCCURS SHALL BE PRO-RATED BASED ON THE ACTUAL
NUMBER OF DAYS IN SUCH MONTH UNLESS SUCH TERMINATION WAS THE RESULT OF A DEFAULT
BY SUBTENANT HEREUNDER.

 

--------------------------------------------------------------------------------


 


2.                                       BASE RENT.  SUBTENANT SHALL PAY TO
SUBLANDLORD AS AND FOR A MONTHLY BASE RENT (“BASE RENT”) FOR THE PREMISES
$6,000.00, PAYABLE IN ADVANCE AND WITHOUT NOTICE OR DEMAND, COMMENCING ON THE
EARLIER OF (I) THE COMMENCEMENT DATE, OR (II) THE DATE SUBTENANT COMMENCES
BUSINESS IN THE PREMISES (SUCH EARLIER DATE BEING THE “RENT COMMENCEMENT DATE”)
AND ON OR PRIOR TO THE FIRST DAY OF EACH MONTH DURING THE TERM OF THIS SUBLEASE,
EXCEPT THAT SUBTENANT SHALL PAY TO SUBLANDLORD THE FIRST FULL MONTHLY
INSTALLMENT WITH SUBTENANT’S EXECUTION AND RETURN OF THIS SUBLEASE.  THE BASE
RENT INCLUDES ALL OF THE SERVICES PROVIDED BY LANDLORD UNDER THE MASTER LEASE,
INCLUDING, WITHOUT LIMITATION, EXHIBIT D-1 OF THE MASTER LEASE (WHICH INCLUDES
JANITORIAL SERVICES) AND SECURITY SERVICES TO THE EXTENT PROVIDED BY LANDLORD,
AND USE OF EXISTING COPIERS, CONFERENCE ROOMS, MAIL ROOM AND COFFEE SERVICE AND
ALL OTHER SERVICES PROVIDED TO THE PREMISES ON OR PRIOR TO THE DATE HEREOF.


 


3.                                       ADDITIONAL RENT.


 


(A)                                  IN ADDITION TO THE BASE RENT SET FORTH
ABOVE, COMMENCING ON THE RENT COMMENCEMENT DATE, SUBTENANT SHALL PAY TO
SUBLANDLORD AS ADDITIONAL RENT (“ADDITIONAL RENT”), THE FOLLOWING:


 


(I)                                     ADDITIONAL RENT EQUAL TO 100% OF ANY AND
ALL ADDITIONAL RENT PAYABLE BY SUBLANDLORD UNDER ANY PROVISIONS OF THE MASTER
LEASE (OTHER THAN BASE RENT AND ADDITIONAL RENT PAYABLE THEREUNDER) TO THE
EXTENT THE SAME RELATES TO THE PREMISES OR IS INCURRED BY SUBTENANT;


 


(II)                                  THE COST OF ANY ADDITIONAL SERVICES OR
MATERIALS REQUESTED OF LANDLORD BY OR ON BEHALF OR AT THE REQUEST OF SUBTENANT;
AND


 


(III)                               ANY OTHER AMOUNTS PAYABLE BY SUBTENANT
PURSUANT TO THE PROVISIONS OF THIS SUBLEASE.


 


(B)                                 THE AFORESAID ADDITIONAL RENT SHALL BE
PAYABLE BY SUBTENANT TO SUBLANDLORD WITHIN TEN (10) BUSINESS DAYS AFTER
PRESENTATION BY SUBLANDLORD TO SUBTENANT OF THE BILLS THEREFOR, WHETHER ISSUED
DURING OR AFTER THE TERM OF THIS SUBLEASE.  THIS PARAGRAPH 3 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE.


 


(C)                                  BASE RENT AND ADDITIONAL RENT IS REFERRED
TO IN THIS SUBLEASE COLLECTIVELY AS “RENT”.


 


4.                                       PAYMENT OF RENT.  ALL RENT SHALL BE
PAID TO SUBLANDLORD, OR AS SUBLANDLORD MAY DIRECT BY NOTICE TO SUBTENANT, IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA WHICH SHALL BE LEGAL TENDER FOR
PAYMENT OF ALL DEBTS AND DUES, PUBLIC AND PRIVATE, AT THE TIME OF PAYMENT,
WITHOUT ANY ABATEMENT, DEDUCTION, SET-OFF OR COUNTERCLAIM WHATSOEVER. 
SUBLANDLORD SHALL HAVE THE SAME REMEDIES FOR DEFAULT IN THE PAYMENT OF
ADDITIONAL RENT AS FOR DEFAULT IN THE PAYMENT OF BASE RENT.  RENT SHALL BE PAID
TO SUBLANDLORD AT THE FOLLOWING ADDRESS, OR TO SUCH OTHER ADDRESS AS SUBLANDLORD
SHALL NOTIFY SUBTENANT IN WRITING:


 

Payments Via Ordinary Mail:

P.O. Box 34643

Newark, New Jersey 07189-4643

 

2

--------------------------------------------------------------------------------


 

Payments Via Courier:

Fleet Wholesale Lockbox

Attention:  Monster Worldwide/#34643

55 Challenger Road, 2nd Floor

Ridgefield Park, New Jersey 07660


TELEPHONE:  800.315.4107, EXT 6836

 


5.                                       CONDITION OF PREMISES.

 


(A)                                  THE PREMISES ARE HEREBY SUBLET AND SHALL BE
DELIVERED TO SUBTENANT “AS-IS” ON THE DATE HEREOF.  THE EXECUTION AND DELIVERY
OF THIS SUBLEASE BY SUBTENANT SHALL BE CONCLUSIVE EVIDENCE THAT THE SUBTENANT
HAS INSPECTED THE PREMISES AND FOUND THEM TO BE SATISFACTORY FOR SUBTENANT’S
OCCUPANCY AS OF THE DATE OF THIS SUBLEASE.

 


(B)                                 NEITHER SUBLANDLORD NOR SUBLANDLORD’S AGENTS
OR REPRESENTATIVES HAVE MADE ANY REPRESENTATIONS, WARRANTIES OR PROMISES WITH
RESPECT TO THE CONDITION, QUALITY, PERMITTED USE, RESTRICTIONS, VALUE OR
ADEQUACY OF THE PREMISES AND NO RIGHTS, EASEMENTS OR LICENSES ARE GRANTED BY
SUBLANDLORD OR ACQUIRED BY SUBTENANT, BY IMPLICATION OR OTHERWISE, EXCEPT AS
EXPRESSLY SET FORTH IN THIS SUBLEASE.

 


6.                                       RIGHTS OF SUBTENANT.  SUBTENANT SHALL
BE ENTITLED TO THE BENEFIT OF ALL OF THE OBLIGATIONS OF LANDLORD PURSUANT TO THE
MASTER LEASE WITH RESPECT TO THE BUILDING (OTHER THAN THE LEASED PREMISES NOT
INCLUDED IN THE PREMISES) AND THE PREMISES INCLUDING BUT NOT LIMITED TO
LANDLORD’S OBLIGATIONS TO REPAIR AND RESTORE AND PROVIDE OR RENDER WORK AND
SERVICES, IF ANY, AND SUBTENANT ACKNOWLEDGES AND AGREES THAT SUCH OBLIGATIONS
ARE AND SHALL BE THE RESPONSIBILITY OF LANDLORD AND NOT THOSE OF SUBLANDLORD. 
IN THE EVENT LANDLORD SHALL FAIL OR REFUSE TO COMPLY WITH ANY OF THE TERMS OF
THE MASTER LEASE AFFECTING THE PREMISES OR THE USE OR OCCUPANCY THEREOF BY
SUBTENANT OR ANYONE CLAIMING BY, UNDER OR THROUGH SUBTENANT, SUBTENANT MAY
NOTIFY SUBLANDLORD, AND SUBLANDLORD, AT SUBTENANT’S REQUEST, SHALL TAKE ANY
ACTION REASONABLY REQUESTED BY SUBTENANT IN ACCORDANCE WITH THE MASTER LEASE TO
ENFORCE THE PROVISIONS OF THE MASTER LEASE AGAINST LANDLORD, ALL AT SUBTENANT’S
COST AND EXPENSE. SUBTENANT SHALL HAVE NO CLAIM AGAINST SUBLANDLORD BY REASON OF
LANDLORD’S FAILURE OR REFUSAL TO COMPLY WITH ANY OF THE TERMS OF THE MASTER
LEASE.  THIS SUBLEASE SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
LANDLORD’S FAILURE OR REFUSAL TO COMPLY WITH ANY OF THE TERMS OF THE MASTER
LEASE, AND SUBTENANT SHALL PAY THE RENT PROVIDED IN THIS SUBLEASE WITHOUT ANY
ABATEMENT, DEDUCTION, SET-OFF OR COUNTERCLAIM WHATSOEVER, SUBTENANT’S SOLE
REMEDY BEING THE RIGHT TO HAVE SUBLANDLORD ENFORCE THE PROVISIONS OF THE MASTER
LEASE AGAINST LANDLORD AT SUBTENANT’S COST AS SET FORTH ABOVE.  SUBTENANT SHALL
LOOK SOLELY TO LANDLORD (I) TO PROVIDE ANY AND ALL SERVICES AND UTILITIES
REQUIRED TO BE PROVIDED BY LANDLORD UNDER THE MASTER LEASE, (II) TO MAKE ANY OF
THE REPAIRS OR RESTORATIONS THAT LANDLORD HAS AGREED TO MAKE UNDER THE MASTER
LEASE, (III) TO COMPLY WITH ANY LAWS OR REQUIREMENTS OF PUBLIC AUTHORITIES WITH
WHICH LANDLORD HAS AGREED IN THE MASTER LEASE TO COMPLY, AND (IV) TO TAKE ANY
ACTION WITH RESPECT TO THE OPERATION, ADMINISTRATION, OR CONTROL OF THE BUILDING
OR ANY OF ITS PUBLIC OR COMMON AREAS THAT THE LANDLORD HAS AGREED IN THE MASTER
LEASE TO TAKE; AND SUBTENANT SHALL NOT, UNDER ANY CIRCUMSTANCES, SEEK TO REQUIRE
OR REQUIRE SUBLANDLORD TO PROVIDE ANY OF SUCH SERVICES OR UTILITIES, MAKE SUCH
REPAIRS OR RESTORATIONS, COMPLY WITH SUCH LAWS OR REQUIREMENTS, OR TAKE SUCH
ACTION, NOR SHALL SUBTENANT MAKE ANY CLAIM UPON SUBLANDLORD FOR ANY DAMAGES,
COSTS

 

3

--------------------------------------------------------------------------------


 


OR EXPENSES WHICH ARISE BY REASON OF THE NEGLIGENCE, WHETHER BY OMISSION OR
COMMISSION, OR INTENTIONAL, WILLFUL OR TORTIOUS ACTS OF LANDLORD.  FURTHERMORE,
SUBLANDLORD SHALL HAVE NO LIABILITY TO SUBTENANT BY REASON OF ANY INCONVENIENCE,
ANNOYANCE, INTERRUPTION OR INJURY TO BUSINESS OR OPERATIONS ARISING FROM
LANDLORD’S MAKING ANY REPAIRS, ALTERATIONS OR CHANGES WHICH LANDLORD IS REQUIRED
OR PERMITTED BY THE MASTER LEASE, OR REQUIRED BY LAW, TO MAKE IN OR TO ANY
PORTION OF THE BUILDING AND/OR THE PREMISES, OR IN OR TO THE FIXTURES, EQUIPMENT
OR APPURTENANCES OF THE BUILDING AND/OR THE PREMISES.

 


7.                                       REMEDIES.  IN ADDITION TO SUCH RIGHTS
AND REMEDIES AS IT MAY HAVE PURSUANT TO APPLICABLE LAW, IF SUBTENANT SHALL
DEFAULT UNDER THIS SUBLEASE, SUBLANDLORD SHALL HAVE AGAINST SUBTENANT ALL OF THE
RIGHTS AND REMEDIES GRANTED TO LANDLORD PURSUANT TO THE MASTER LEASE IN THE
EVENT OF A DEFAULT BY SUBLANDLORD, AS TENANT UNDER THE MASTER LEASE.  IN
ADDITION TO THE OTHER RIGHTS SUBLANDLORD MAY HAVE UNDER THE MASTER LEASE (AS
INCORPORATED IN THIS SUBLEASE), THIS SUBLEASE OR PURSUANT TO APPLICABLE LAW, IF
SUBTENANT SHALL FAIL TO TIMELY PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
SUBLEASE, THEN SUBLANDLORD SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, WITHOUT
NOTICE TO SUBTENANT IN A CASE OF EMERGENCY AND OTHERWISE AFTER TEN (10) BUSINESS
DAYS NOTICE TO SUBTENANT, WITHOUT WAIVING OR RELEASING SUBTENANT FROM ANY
OBLIGATIONS HEREUNDER, TO PERFORM ANY SUCH OBLIGATION OF SUBTENANT IN SUCH
MANNER AND TO SUCH EXTENT AS SUBLANDLORD SHALL REASONABLY DEEM NECESSARY. 
SUBTENANT SHALL PAY TO SUBLANDLORD UPON DEMAND ANY AND ALL COSTS INCURRED BY
SUBLANDLORD IN SO DOING, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS, TOGETHER WITH INTEREST THEREON (COMPOUNDED MONTHLY) AT A RATE OF INTEREST
EQUAL TO THE LESSER OF TWELVE PERCENT (12%) PER ANNUM OR THE HIGHEST LEGAL RATE
FROM THE DATE SUCH COSTS WERE INCURRED UNTIL THE DATE SUBLANDLORD IS REIMBURSED.

 


8.                                       PROVISIONS OF THE MASTER LEASE.

 


(A)                                  THIS SUBLEASE IS IN ALL RESPECTS SUBJECT TO
THE TERMS AND CONDITIONS OF THE MASTER LEASE.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SUBLEASE, THE TERMS, PROVISIONS, COVENANTS, STIPULATIONS, CONDITIONS,
RIGHTS, OBLIGATIONS, REMEDIES AND AGREEMENTS CONTAINED IN THE MASTER LEASE ARE
INCORPORATED IN THIS SUBLEASE BY REFERENCE AND ARE MADE A PART HEREOF AS IF
HEREIN SET FORTH AT LENGTH AND EACH AND EVERY PROVISION, TERM, CONDITION AND
COVENANT OF THE MASTER LEASE BINDING UPON OR INURING TO THE BENEFIT OF LANDLORD
THEREUNDER SHALL, IN RESPECT OF THIS SUBLEASE, BIND OR INURE TO THE BENEFIT OF
SUBLANDLORD AGAINST SUBTENANT, AND EACH PROVISION OF THE MASTER LEASE BINDING
UPON OR INURING TO THE BENEFIT OF SUBLANDLORD, AS TENANT THEREUNDER SHALL, IN
RESPECT OF THIS SUBLEASE, BIND OR INURE TO THE BENEFIT OF SUBTENANT AGAINST
SUBLANDLORD, WITH THE SAME FORCE AND EFFECT AS THOUGH THOSE PROVISIONS WERE
COMPLETELY SET FORTH IN THIS DOCUMENT.  FOR THE PURPOSE OF INCORPORATION BY
REFERENCE OF PROVISIONS OF THE MASTER LEASE INTO THIS SUBLEASE, THE WORDS
“LESSOR” OR “LANDLORD” OR “OWNER” (WHETHER OR NOT CAPITALIZED) WHEREVER USED IN
THE MASTER LEASE, SHALL BE CONSTRUED TO MEAN “SUBLANDLORD” AND THE WORDS
“LESSEE” OR “TENANT” (WHETHER OR NOT CAPITALIZED) WHEREVER USED IN THE MASTER
LEASE SHALL BE CONSTRUED TO MEAN “SUBTENANT”, AND THE WORDS “PREMISES” OR
“DEMISED PREMISES” (WHETHER OR NOT CAPITALIZED), OR WORDS OF SIMILAR IMPORT,
WHEREVER USED IN THE MASTER LEASE,

 

4

--------------------------------------------------------------------------------


 


SHALL BE CONSTRUED TO MEAN “PREMISES” AS DEFINED IN THIS SUBLEASE, THE WORDS
“AGREEMENT”, “LEASE”, “LEASE”, OR WORDS OF SIMILAR IMPORT, WHEREVER THEY APPEAR
IN THE MASTER LEASE, SHALL BE CONSTRUED TO MEAN THIS SUBLEASE, THE WORD “RENT”
AND WORDS OF SIMILAR IMPORT, WHEREVER USED IN THE MASTER LEASE, SHALL BE
CONSTRUED TO MEAN THE RENT PAYABLE UNDER THIS SUBLEASE, THE WORDS “TERM”,
“COMMENCEMENT DATE” AND “EXPIRATION DATE”, OR WORDS OF SIMILAR IMPORT, WHEREVER
USED IN THE MASTER LEASE, SHALL BE CONSTRUED TO MEAN, RESPECTIVELY, THE TERM OF
THIS SUBLEASE AND THE DATES SET FOR THE BEGINNING AND THE END OF THE TERM OF
THIS SUBLEASE, AND THE WORDS “SUBLEASE”, “SUBLET” OR “SUBTENANT”, OR WORDS OF
SIMILAR IMPORT, WHEREVER USED IN THE MASTER LEASE, SHALL BE CONSTRUED TO REFER
TO SUB-SUBLEASES, SUB-SUBLETTINGS AND SUB-SUBTENANTS, RESPECTIVELY, AND ANY
PROHIBITIONS ON ASSIGNMENT OF THE MASTER LEASE BY SUBLANDLORD, AS TENANT UNDER
THE MASTER LEASE, SHALL BE DEEMED TO PROHIBIT SUBTENANT FROM ASSIGNING THIS
SUBLEASE.  TO THE MAXIMUM EXTENT POSSIBLE, THE PROVISIONS OF THE MASTER LEASE
INCORPORATED BY REFERENCE INTO THIS SUBLEASE SHALL BE CONSTRUED AS CONSISTENT
WITH AND COMPLEMENTARY TO THE OTHER PROVISIONS OF THIS SUBLEASE, BUT IN THE
EVENT OF ANY INCONSISTENCY, THOSE PROVISIONS OF THIS SUBLEASE NOT INCORPORATED
BY REFERENCE FROM THE MASTER LEASE SHALL CONTROL.   SUBTENANT COVENANTS AND
AGREES TO PERFORM AND OBSERVE ON BEHALF AND FOR THE BENEFIT OF LANDLORD, AND TO
BE BOUND BY, ALL TERMS, COVENANTS, OBLIGATIONS AND CONDITIONS OF THE MASTER
LEASE AND THE USE THEREOF EXCEPT, HOWEVER, THAT SUBTENANT SHALL NOT BE OBLIGATED
TO PAY THE MONTHLY RENT OR ADDITIONAL RENT RESERVED UNDER THE MASTER LEASE
(EXCEPT AS SET FORTH IN PARAGRAPH 3 OF THIS SUBLEASE).  NOTWITHSTANDING ANYTHING
IN THIS SUBLEASE TO THE CONTRARY, SUBTENANT COVENANTS AND AGREES NOT TO DO OR
COMMIT OR SUFFER TO BE DONE OR COMMITTED OR FAIL TO DO ANY ACTS OR THINGS, OR
CREATE OR SUFFER TO BE CREATED, ANY CONDITIONS THAT MIGHT CREATE OR RESULT IN A
DEFAULT OR BREACH ON THE PART OF SUBLANDLORD UNDER ANY OF THE TERMS, COVENANTS
OR CONDITIONS OF THE MASTER LEASE OR RENDER SUBLANDLORD LIABLE FOR ANY CHARGE,
COST OR EXPENSE THEREUNDER.

 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS SUBLEASE TO
THE CONTRARY, FOR PURPOSES OF INCORPORATION BY REFERENCE INTO THIS SUBLEASE, THE
FOLLOWING PROVISIONS OF THE MASTER LEASE ARE DEEMED DELETED FROM THE MASTER
LEASE AND ARE EXPRESSLY NOT INCORPORATED INTO THIS SUBLEASE, EXCEPT AS OTHERWISE
PROVIDED BELOW IN THIS SUBSECTION (B):

 

Sections 1; 2(b), (d), (f), (g), (h), (o) and (q); 6(e), (f), (g), (h), (i),
(j), (k); 13(b); 19(a), 30(c), 30(d), 30(n), 31, 32(g), 34, 35, 36, 37, 38, 39,
40, 42, Exhibits B, E(9) (the following portions of the last line only: “in
excess of the Construction Allowance (as hereinafter defined)” and (10), F and
G.

 

For purposes of the following provisions of the Master Lease, the term
“Landlord,” as used therein, shall mean Landlord only and not Sublandlord: 
Section 10 (final sentence only); 11 (to the extent the “Landlord” therein is
required to furnish any work or services pursuant thereto; 12(a); 12(c) (the
final sentence only); 14(A)(ii and iv); 14(C); 15(B); 16 (to the extent the
“Landlord” therein is required to repair or restore; Exhibits D-1 and D-2.

 


(C)                                  IN ORDER TO FACILITATE THE COORDINATION OF
THE PROVISIONS OF THIS SUBLEASE WITH THOSE OF THE MASTER LEASE, THE TIME PERIODS
CONTAINED IN THE PROVISIONS OF THE MASTER LEASE THAT ARE INCORPORATED BY
REFERENCE INTO THIS SUBLEASE AND FOR WHICH THE SAME ACTION MUST BE TAKEN UNDER
BOTH THE MASTER LEASE AND THIS SUBLEASE (SUCH AS, FOR EXAMPLE AND WITHOUT
LIMITATION, THE TIME PERIOD FOR THE CURING OF A DEFAULT UNDER THIS SUBLEASE THAT
IS ALSO A DEFAULT UNDER THE MASTER LEASE, OR FOR THE RESPONSE TO A REQUEST BY
SUBTENANT TO SUBLANDLORD WHICH ALSO REQUIRES LANDLORD’S CONSENT), ARE CHANGED
FOR THE PURPOSE OF INCORPORATION BY REFERENCE BY SHORTENING OR LENGTHENING, AS
APPROPRIATE, THAT PERIOD IN EACH INSTANCE BY THREE (3) DAYS SUCH THAT IN EACH
INSTANCE SUBTENANT SHALL HAVE THAT MUCH LESS TIME TO OBSERVE OR PERFORM
HEREUNDER THAN SUBLANDLORD HAS, AS THE TENANT UNDER THE MASTER LEASE, AND
SUBLANDLORD SHALL HAVE THAT MUCH

 

5

--------------------------------------------------------------------------------


 


MORE TIME TO OBSERVE, PERFORM, CONSENT, APPROVE, OR OTHERWISE ACT HEREUNDER THAN
LANDLORD HAS UNDER THE MASTER LEASE.


 


9.                                       INSURANCE.

 


(A)                                  SUBTENANT SHALL, AT ITS EXPENSE, OBTAIN AND
KEEP IN FORCE AND EFFECT DURING THE TERM OF THIS SUBLEASE SUCH INSURANCE AS IS
REQUIRED TO BE CARRIED BY SUBLANDLORD AS TENANT UNDER THE MASTER LEASE, TO THE
EXTENT APPLICABLE TO THE PREMISES.  SUCH INSURANCE SHALL NAME SUBLANDLORD,
LANDLORD AND SUCH OTHER PERSONS AS SUBLANDLORD SHALL REASONABLY DESIGNATE AS
ADDITIONAL INSUREDS.

 


(B)                                 ON OR PRIOR TO THE DATE SUBTENANT FIRST
ENTERS INTO THE PREMISES (WHETHER OR NOT FOR THE COMMENCEMENT OF ITS ORDINARY
BUSINESS IN THE PREMISES), SUBTENANT SHALL DELIVER TO SUBLANDLORD APPROPRIATE
CERTIFICATES OF INSURANCE, INCLUDING EVIDENCE OF THE WAIVER OF SUBROGATION
REQUIRED PURSUANT TO SECTION 14(B) OF THE MASTER LEASE AND COVERING SUBTENANT’S
CONTRACTUAL INDEMNITY PURSUANT TO PARAGRAPH 10 OF THIS SUBLEASE, AND THE
INSURANCE REQUIRED TO BE CARRIED BY SUBTENANT PURSUANT TO THIS PARAGRAPH 9. 
EVIDENCE OF EACH RENEWAL OR REPLACEMENT OF A POLICY SHALL BE DELIVERED TO
SUBLANDLORD AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF SUCH POLICY.

 


10.                                 INDEMNITY.  IN ADDITION TO ANY
INDEMNIFICATION PROVISIONS INCORPORATED HEREIN FROM THE MASTER LEASE, SUBTENANT
SHALL INDEMNIFY LANDLORD AND SUBLANDLORD, AND LANDLORD’S AND SUBLANDLORD’S
RESPECTIVE MEMBERS, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, AGENTS,
LENDERS AND MANAGING AGENTS (“SUBLANDLORD INDEMNIFIED PARTIES”) AGAINST, AND
HOLD THE SUBLANDLORD INDEMNIFIED PARTIES HARMLESS FROM, ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS AND COURT COSTS) WHICH ANY OF THE SUBLANDLORD INDEMNIFIED PARTIES
MAY INCUR, PAY OR BE SUBJECT TO BY REASON OF (I) THE NON-PERFORMANCE OR
NON-OBSERVANCE BY SUBTENANT OF THE TERMS, COVENANTS, OBLIGATIONS AND CONDITIONS
OF THIS SUBLEASE OR THE MASTER LEASE (AS APPLICABLE TO SUBTENANT); (II) ANY WORK
DONE OR IMPROVEMENTS MADE IN OR TO THE PREMISES BY OR ON BEHALF OF SUBTENANT,
AND (III) ANY TORTIOUS ACT OR NEGLIGENCE ON THE PART OF SUBTENANT, ITS AGENTS,
CONTRACTORS, SERVANTS, EMPLOYEES, INVITEES OR LICENSEES, AND ANY CLAIMS MADE OR
DAMAGES SUFFERED OR INCURRED AS A RESULT OF SUBTENANT’S OR ITS AGENTS,
CONTRACTORS, SERVANTS, EMPLOYEES, INVITEES OR LICENSEES, OCCUPANCY OF THE
PREMISES AND/OR THE BUILDING.

 


11.                                 BROKER.  SUBTENANT AND SUBLANDLORD HEREBY
REPRESENT AND WARRANT TO EACH OTHER THAT NEITHER HAS DEALT WITH ANY BROKER OR
REAL ESTATE AGENT IN CONNECTION WITH THIS SUBLEASE.  SUBTENANT AND SUBLANDLORD
HEREBY AGREE TO INDEMNIFY, DEFEND AND HOLD THE OTHER HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS, LOSSES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS), RESULTING FROM ANY CLAIMS THAT
MAY BE MADE AGAINST THE OTHER BY ANY BROKERS, AGENTS OR PERSONS CLAIMING A
COMMISSION, FEE OR OTHER COMPENSATION BY REASON OF THIS SUBLEASE, IF THE SAME
SHALL ARISE OR RESULT OR CLAIM TO ARISE OR RESULT BY, THROUGH OR ON ACCOUNT OF
ANY ACT OF THE SUBTENANT OR SUBLANDLORD, AS THE CASE MAY BE.

 

6

--------------------------------------------------------------------------------


 


12.                                 SUBORDINATION.  THIS SUBLEASE IS SUBJECT AND
SUBORDINATE TO THE MASTER LEASE AS WELL AS TO ALL OF THE INSTRUMENTS AND MATTERS
TO WHICH THE MASTER LEASE IS SUBORDINATE.

 


13.                                 NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
BY EITHER PARTY TO THE OTHER RELATING TO THIS SUBLEASE (OTHER THAN A BILL OR
STATEMENT FOR RENT DUE SENT BY SUBLANDLORD, PROVIDED THAT THIS PROVISION SHALL
NOT BE DEEMED TO REQUIRE SUBLANDLORD TO SEND ANY BILL OR STATEMENT OF RENT DUE)
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT
WHEN DELIVERED TO THE RECIPIENT PARTY IN PERSON (AGAINST SIGNED RECEIPT) OR
THREE (3) DAYS AFTER BEING MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR THE NEXT BUSINESS DAY WHEN SENT BY
NATIONALLY RECOGNIZED OVERNIGHT COURIER REGULARLY MAINTAINING A RECORD OF
RECEIPT, AND ADDRESSED: (A) IF TO SUBLANDLORD, AT THE ADDRESS HEREINABOVE SET
FORTH, ATTENTION:  GENERAL COUNSEL AND DIRECTOR OF REAL ESTATE, WITH A COPY SENT
IN THE SAME MANNER TO MR. MICHAEL IPPOLITO, NEWMARK & COMPANY REAL ESTATE, INC.,
125 PARK AVENUE, NEW YORK, NEW YORK 10017, AND TO EDWARDS & ANGELL, LLP, 750
LEXINGTON AVENUE, NEW YORK, NEW YORK, 10022, ATTENTION: KEVIN C. GEORGE, ESQ. OR
(B) IF TO SUBTENANT, AT THE ADDRESS HEREINABOVE SET FORTH.  EITHER PARTY MAY BY
NOTICE TO THE OTHER PARTY DESIGNATE A DIFFERENT ADDRESS WITHIN THE UNITED STATES
TO WHICH NOTICES SHALL BE SENT.

 


14.                                 ASSIGNMENT AND SUBLETTING.  IN ADDITION TO
ANY RESTRICTIONS ON SUBLEASING AND/OR ASSIGNING SET FORTH IN THE MASTER LEASE
AND INCORPORATED INTO THIS SUBLEASE BY REFERENCE, SUBTENANT EXPRESSLY COVENANTS
AND AGREES THAT IT SHALL NOT ASSIGN, MORTGAGE, PLEDGE OR ENCUMBER THIS SUBLEASE
NOR SUBLET THE PREMISES OR ANY PART THEREOF, NOR SUFFER OR PERMIT THE PREMISES
OR ANY PART THEREOF TO BE USED OR OCCUPIED BY OTHERS, EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF LANDLORD AND OF SUBLANDLORD.  IF THIS SUBLEASE BE ASSIGNED,
OR IF THE PREMISES OR ANY PART THEREOF BE SUBLET OR OCCUPIED BY ANYONE OTHER
THAN SUBTENANT, SUBLANDLORD MAY, AFTER DEFAULT BY SUBTENANT, COLLECT RENT FROM
THE ASSIGNEE, SUBTENANT OR OCCUPANT, AND APPLY THE NET AMOUNT COLLECTED TO THE
RENT RESERVED IN THIS SUBLEASE, BUT NO SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY,
OR COLLECTION BY SUBLANDLORD SHALL BE DEEMED A WAIVER OF THE COVENANT SET FORTH
ABOVE OR THE ACCEPTANCE OF THE ASSIGNEE, SUBTENANT OR OCCUPANT AS SUBTENANT OR A
RELEASE OF SUBTENANT FROM THE FURTHER PERFORMANCE BY SUBTENANT OF COVENANTS AND
AGREEMENTS ON THE PART OF SUBTENANT CONTAINED IN THIS SUBLEASE.


 


15.                                 HOLDOVER.  SUBTENANT EXPRESSLY ASSUMES THE
OBLIGATIONS OF SUBLANDLORD TO LANDLORD IN THE EVENT POSSESSION OF THE PREMISES
IS NOT SURRENDERED AT THE EXPIRATION DATE OR SOONER TERMINATION OF THE TERM OF
THIS SUBLEASE, INCLUDING, WITHOUT LIMITATION, THE PAYMENT TO SUBLANDLORD OF THE
GREATER OF 150% OF THE BASE RENT AND ADDITIONAL RENT (EACH AS DEFINED IN THE
MASTER LEASE) PAYABLE UNDER THE MASTER LEASE FOR THE MONTH PRIOR TO SUCH
TERMINATION OR THE THEN PREVAILING RENTAL RATE FOR SPACE SIMILAR TO THE LEASED
PREMISES, AS SET FORTH IN SECTION 26 OF THE MASTER LEASE, AS WELL AS PAYMENT TO
LANDLORD OF ANY DAMAGES AND COSTS, INCLUDING, WITHOUT LIMITATION, ATTORNEY’S
FEES, PAYABLE BY SUBLANDLORD AS A RESULT THEREOF.


 


16.                                 CONSENT OF LANDLORD.  THIS SUBLEASE IS
SUBJECT TO THE WRITTEN CONSENT OF LANDLORD, AND NOTWITHSTANDING THE EXECUTION OF
THIS SUBLEASE BY THE PARTIES HERETO, THE TERM OF THIS SUBLEASE SHALL NOT
COMMENCE UNTIL LANDLORD CONSENTS IN WRITING HERETO.  SUBLANDLORD SHALL USE
REASONABLE EFFORTS TO OBTAIN THE CONSENT OF LANDLORD TO THIS SUBLEASE, PROVIDED
THAT SUBLANDLORD SHALL NOT BE REQUIRED TO PAY ANY FEE OR COST TO OBTAIN SAME OR
COMMENCE ANY ACTION OR PROCEEDING.  SUBTENANT AGREES TO PROVIDE TO LANDLORD
PROMPTLY, ANY FINANCIAL INFORMATION OF

 

7

--------------------------------------------------------------------------------


 


SUBTENANT REQUESTED BY LANDLORD IN CONNECTION WITH THE ISSUANCE OF SUCH CONSENT
OR EVALUATION OF SUBTENANT.


 


17.                                 ENTIRE AGREEMENT/SUBLANDLORD’S CONSENT. 
THIS SUBLEASE CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR NEGOTIATIONS, CONVERSATIONS,
CORRESPONDENCE AND AGREEMENTS. THERE ARE NO REPRESENTATIONS OR WARRANTIES THAT
ARE NOT SET FORTH HEREIN. NO WAIVER, MODIFICATION OR TERMINATION OF THIS
SUBLEASE OR ANY PORTION THEREOF SHALL BE VALID OR EFFECTIVE UNLESS IN WRITING
SIGNED BY THE PARTIES HERETO. IN ANY INSTANCE IN WHICH SUBLANDLORD IS REQUIRED
BY ANY PROVISION OF THIS SUBLEASE OR APPLICABLE LAW NOT UNREASONABLY TO WITHHOLD
CONSENT OR APPROVAL, SUBTENANT’S SOLE REMEDY IF SUBLANDLORD UNREASONABLY
WITHHOLDS SUCH CONSENT OR APPROVAL SHALL BE AN ACTION FOR SPECIFIC PERFORMANCE
OR INJUNCTION REQUIRING SUBLANDLORD TO GRANT SUCH CONSENT OR APPROVAL, ALL OTHER
REMEDIES WHICH WOULD OTHERWISE BE AVAILABLE BEING HEREBY WAIVED BY SUBTENANT.

 


18.                                 SUCCESSORS AND ASSIGNS.  THE TERMS,
CONDITIONS AND COVENANTS OF THIS SUBLEASE SHALL BE BINDING ON AND INURE TO THE
BENEFIT OF SUBLANDLORD AND SUBTENANT AND THEIR RESPECTIVE SUCCESSORS, AND EXCEPT
AS OTHERWISE PROVIDED IN THIS SUBLEASE, THEIR ASSIGNS.

 


19.                                 GOVERNING LAW.  THIS SUBLEASE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN
AS IF IT WERE A CONTRACT NEGOTIATED, ENTERED INTO AND WHOLLY PERFORMED WITHIN
THE STATE OF WISCONSIN.

 


20.                                 COUNTERPARTS. THIS SUBLEASE MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND/OR BY FACSIMILE, EACH OF WHICH SHALL BE DEEMED
AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, BINDING ON THE PARTIES AS IF ALL PARTIES HAD SIGNED ONE
DOCUMENT ON THE SAME SIGNATURE PAGE, AND THE SIGNATURE OF ANY PARTY TO ANY
COUNTERPART SHALL BE DEEMED A SIGNATURE TO, AND MAY BE APPENDED OR ATTACHED TO,
ANY OTHER COUNTERPART BY SUBLANDLORD.

 


21.                                 NO OFFER. THE SUBMISSION OF THIS SUBLEASE IS
NOT AND SHALL NOT BE DEEMED AN OFFER.  THIS SUBLEASE IS SUBMITTED TO SUBTENANT
FOR ITS REVIEW AND DISCUSSION PURPOSES ONLY AND SUBLANDLORD SHALL NOT BE BOUND
UNLESS AND UNTIL SUBLANDLORD SHALL EXECUTE AND DELIVER A COPY OF THIS SUBLEASE
TO SUBTENANT.

 


22.                                 PARKING.  SUBTENANT SHALL BE ENTITLED TO ITS
PROPORTIONATE SHARE OF THE PARKING SPACES AT THE BUILDING TO WHICH SUBLANDLORD
IS ENTITLED UNDER THE MASTER LEASE, AT NO ADDITIONAL COST.

 


23.                                 FURNITURE. IN CONSIDERATION OF THE MUTUAL
COVENANTS AND OBLIGATIONS UNDER THIS SUBLEASE, AND PROVIDED SUBTENANT IS NOT IN
DEFAULT UNDER THIS SUBLEASE, SUBLANDLORD HEREBY GRANTS TO SUBTENANT A LICENSE
(“LICENSE”) TO USE AND HAVE THE BENEFIT OF THE WORKSTATIONS AND OTHER FURNITURE
AND EQUIPMENT CURRENTLY LOCATED IN THE PREMISES MORE PARTICULARLY DESCRIBED ON
EXHIBIT C ATTACHED HERETO (“FURNISHINGS”), FOR THE TERM OF THIS SUBLEASE AND AT
NO ADDITIONAL COST TO SUBTENANT.  THE FURNISHINGS ARE PROVIDED TO SUBTENANT “AS
IS” AND “WHERE IS” AND SUBLANDLORD MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO SUCH FURNISHINGS, INCLUDING, WITHOUT LIMITATION, FITNESS FOR A
PARTICULAR PURPOSE.  SUBTENANT SHALL NOT REMOVE THE FURNISHINGS FROM THE
PREMISES AND SUBTENANT SHALL MAINTAIN THE FURNISHINGS IN GOOD ORDER AND REPAIR. 
SUBTENANT SHALL

 

8

--------------------------------------------------------------------------------


 


MAKE THE FURNISHINGS AVAILABLE TO SUBLANDLORD, NOT LATER THAN THE EXPIRATION
DATE OF THIS SUBLEASE OR THE EARLIER TERMINATION OF THIS SUBLEASE.  SUBTENANT
SHALL DELIVER THE FURNISHINGS TO SUBLANDLORD IN THE SAME CONDITION AND REPAIR AS
RECEIVED BY SUBTENANT, ORDINARY WEAR AND TEAR EXCEPTED.  SUBTENANT HEREBY
RELEASES SUBLANDLORD FROM ALL, AND SHALL INDEMNIFY AND HOLD SUBLANDLORD HARMLESS
FROM AND AGAINST ANY, LOSSES, LIABILITIES, CLAIMS, DAMAGES, AND INJURIES CAUSED
BY, ARISING OUT OF OR RELATING TO, THE USE OF THE FURNISHINGS BY SUBTENANT OR
ITS EMPLOYEES, AGENTS, CONTRACTORS, SUBTENANTS, OFFICERS OR ANY OTHER PERSON
CLAIMING BY, THROUGH OR UNDER SUBTENANT.  IF SUBTENANT DEFAULTS UNDER THE TERMS
AND PROVISIONS OF THIS SUBLEASE, SUBLANDLORD MAY, AT ITS OPTION, TERMINATE THE
LICENSE BY NOTICE TO SUBTENANT AND UPON THE EFFECTIVE DATE OF SUCH NOTICE,
SUBLANDLORD MAY ENTER INTO THE PREMISES, AND SUBTENANT HEREBY GRANTS ACCESS TO
THE PREMISES TO SUBLANDLORD FOR SUCH PURPOSE, TO REPOSSESS AND REMOVE THE
FURNISHINGS FROM THE PREMISES, ALL AT SUBTENANT’S SOLE COST AND EXPENSE. 
NOTWITHSTANDING THE ABOVE, IF SUBTENANT IS REQUIRED TO VACATE THE PREMISES
(OTHER THAN DUE TO A DEFAULT BY SUBTENANT UNDER THIS SUBLEASE) PRIOR TO THE
EXPIRATION DATE, OR PRIOR TO THE EXPIRATION OF THE EXTENSION TERM (AS DEFINED IN
PARAGRAPH 24 (A) BELOW) IF SUBTENANT TIMELY AND PROPERLY ELECTS TO EXTEND THE
TERM OF THIS SUBLEASE IN ACCORDANCE WITH PARAGRAPH 24 BELOW, THEN SUBTENANT
SHALL HAVE AN OPTION TO PURCHASE THE WORK STATIONS LOCATED IN THE PREMISES AND
LISTED ON EXHIBIT C ATTACHED HERETO FOR THE PURCHASE PRICE OF $1.00, AND UPON
PAYMENT OF SUCH AMOUNT (AND ANY TAXES RELATED TO SUCH SALE) THE WORK STATIONS
SHALL BE DEEMED TRANSFERRED TO SUBTENANT AND SUBLANDLORD AGREES TO CONFIRM SUCH
TRANSFER BY EXECUTION OF ANY BILL OF SALE, WITHOUT REPRESENTATION OR RECOURSE,
AS MAY BE REASONABLY REQUESTED BY SUBTENANT.  SUCH OPTION SHALL BE EXERCISED, IF
AT ALL, WITHIN TEN (10) DAYS OF THE DATE SUBTENANT IS REQUIRED TO VACATE THE
PREMISES, TIME BEING OF THE ESSENCE.

 


24.                                 OPTION TO EXTEND.

 


(A)                                  PROVIDED THAT THE CONDITIONS SET FORTH IN
THIS PARAGRAPH 24(A) ARE SATISFIED, SUBTENANT SHALL HAVE THE RIGHT TO EXTEND
THIS SUBLEASE FOR ONE (1) SUCCESSIVE EIGHTEEN (18) MONTH TERM (THE “EXTENSION
TERM”), SUCH EXTENSION TERM SHALL COMMENCE, IF AT ALL, IMMEDIATELY AFTER THE
EXPIRATION OF THE INITIAL TERM OF THIS SUBLEASE ON THE EXPIRATION DATE, AND
SHALL END ON THE DAY PRIOR TO THE EIGHTEEN (18) MONTH ANNIVERSARY OF THE
COMMENCEMENT OF THE EXTENSION TERM.  THE EXTENSION TERM SHALL BE UPON ALL OF THE
TERMS AND CONDITIONS OF THIS SUBLEASE (OTHER THAN THIS PARAGRAPH 24(A)),
INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL RENT PAYABLE HEREUNDER DURING
THE EXTENSION TERM.  THE BASE RENT FOR THE EXTENSION TERM SHALL BE $6,000.00 PER
MONTH FOR THE INITIAL SIX (6) MONTHS OF THE EXTENSION TERM, AND THEN SHALL
INCREASE TO $6,350.00 FOR THE BALANCE OF THE EXTENSION TERM, AND SUBTENANT SHALL
CONTINUE TO PAY ALL ADDITIONAL RENT PAYABLE HEREUNDER.  SUBTENANT’S RIGHT TO
EXTEND THE TERM OF THIS SUBLEASE AND EXERCISE ANY OPTION TO EXTEND SET FORTH IN
THIS PARAGRAPH IS SUBJECT TO AND CONTINGENT UPON THE FULL AND COMPLETE
SATISFACTION BY SUBTENANT OF EACH OF THE FOLLOWING CONDITIONS:

 


(I)                                     SUBTENANT SHALL NOTIFY (“EXTENSION
NOTICE”) SUBLANDLORD, TIME BEING OF THE ESSENCE, NOT LATER THAN 30 DAYS PRIOR TO
THE EXPIRATION DATE, THAT IT DESIRES TO EXTEND THE TERM OF THIS SUBLEASE.  IF
SUBTENANT FAILS TO NOTIFY SUBLANDLORD BY SUCH DATE, TIME BEING OF THE ESSENCE,
SUBTENANT’S OPTION TO EXTEND THIS SUBLEASE SHALL BE DEEMED NULL AND VOID AND OF
NO FURTHER FORCE OR EFFECT;

 


(II)                                  SUBTENANT SHALL NOT BE IN DEFAULT UNDER
THIS SUBLEASE EITHER AT THE TIME IT SENDS THE EXTENSION NOTICE OR AT THE
COMMENCEMENT OF THE EXTENSION TERM; AND

 

9

--------------------------------------------------------------------------------


 


(III)                               SUBTENANT OCCUPIES THE ENTIRE PREMISES FOR
THE USES PERMITTED UNDER THIS SUBLEASE AT THE TIME THE EXTENSION NOTICE IS
RECEIVED BY SUBLANDLORD AND FOR THE DURATION OF THE EXTENSION TERM.

 


25.                                 CONSENT OF SUBLANDLORD.  WHEREVER THE
CONSENT OF SUBLANDLORD IS REQUIRED BY THIS SUBLEASE, SUCH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR UNDULY DELAYED, PROVIDED THAT IF LANDLORD’S CONSENT IS
ALSO REQUIRED, SUBLANDLORD’S CONSENT MAY BE CONDITIONED UPON OBTAINING
LANDLORD’S CONSENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease on or as
of the day and year first above

 

 

Monster Worldwide, Inc., Sublandlord

 

 

 

 

 

 

 

By:

 /s/ John Caporale

 

 

 

John Caporale, Director of Real Estate

 

 

 

 

 

 

 

By:

 /s/ Myron F. Olesnyckyj

 

 

 

Myron F. Olesnyckyj

 

 

Senior Vice President

 

 

 

 

 

 

 

GECKO Inc., Subtenant

 

 

 

 

 

 

 

By:

 /s/ George Eisele

 

 

 

Print name: George Eisele

 

 

Print title: Chairman

 

--------------------------------------------------------------------------------

 